Citation Nr: 1542667	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches.

2.  Entitlement to service connection for an upper back condition.  

3.  Entitlement to service connection for a middle back condition.

4.  Entitlement to service connection for a lower back condition.  

5.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously remanded this matter for additional development in October 2014.  The Board finds that there has been substantial compliance with the remand directives with regard to the claim being decided. Stegall v. West, 11 Vet. App. 268 (1998).

The October 2014 decision also remanded claims for service connection for bilateral hearing loss and service connection for a respiratory disorder claimed as sinusitis.  A May 2015 rating decision granted service connection for bilateral hearing loss and seasonal allergic rhinitis.  The grant of service connection for bilateral hearing loss and seasonal allergic rhinitis constitutes a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, those issues are no longer before the Board.

The issues of entitlement to service connection for an upper, middle and lower back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's headaches are manifested by characteristic prostrating attacks every two to three years.

2.  There is no competent evidence of a current heart disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for headaches are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.02, 3 .321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2.  A heart disability was not incurred in or aggravated by service nor may a heart disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO initially provided VCAA notice in a February 2011 letter, which informed the Veteran of the evidence required to substantiate the claims for service connection for headaches and heart disability, and informed him of how disability ratings and effective dates are assigned.

The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in January 2012 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The available service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  Although a service separation examination is not of record, the available VA examinations describe the severity of the Veteran's disability during the appeal period.  The Veteran was afforded VA examinations in May 2011 and December 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed by the examiners, the Veteran's history was taken, and complete examinations were conducted which fully addressed the manifestations of the Veteran's headaches.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for an increased rating for migraine headaches has been met.  38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary to decide the claim for service connection for a heart condition, as there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Initial Disability Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A June 2011 rating decision granted service connection for headaches.  A non-compensable (zero percent) rating was assigned from November 2010.  Headaches are rated according to Diagnostic Code 8100.  A 0 percent rating is assignable with less frequent attacks than the next higher rating.  A 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several years.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

"Prostrating " is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The Veteran had a VA examination in May 2011.  The Veteran reported being diagnosed with cluster headaches during service between 1978 and 1980.  He reported that he continued to have episodes of cluster headaches since being diagnosed.  The Veteran reported that his headaches had decreased dramatically and that he currently had headaches every 3 to 4 years.  He indicated that each of these headaches lasted several hours up to two days.  The Veteran reported that his last headache was three to four years prior.  He reported that he did not take medication for headaches.  The examiner diagnosed infrequent cluster headache.  The examiner noted that there was no effect on the Veteran's usual activities.  

In a statement dated in June 2011, the Veteran noted that he had not had headaches in about three years.  

The Veteran had a VA examination in December 2014.  The VA examiner indicated that that the claims file was reviewed.  The VA examiner noted a history of cluster headaches.  The examiner noted that the Veteran did not miss work due to his headaches and denied urgent care visits.  He could not recall the last time that he saw a provider for his condition.  The Veteran reported that his last significant headache was about 5 years prior.  He reported low grade headaches which occurred once or twice a week. He reported that he sometimes used pain medication for his headaches.   The Veteran reported that he would go in a dark room and use a cold cloth if his headache was severe.  The examiner noted that the Veteran did not have prostrating attacks of headache pain.  The examiner indicated that the Veteran's headache condition did not impact his ability to work.  

The Board finds that there is a preponderance of the evidence against the claim for  an initial compensable rating for headaches.  The evidence shows that the Veteran has prostrating headaches every three to four years.  The evidence shows that the Veteran has low grade headaches that occur once or twice a week.  The headaches are not described as prostrating.  The Veteran's headaches do not require treatment and do not interfere with his daily activities.  In this case, a compensable rating is not warranted, as the evidence does not show prostrating headaches occurring once every two months.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for headaches.  
Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a higher initial rating for headaches is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's headache disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  Symptoms such as the frequency and severity of the Veteran's headaches are considered by the schedular criteria.

 Because the schedular rating criteria are adequate to rate the Veteran's headache disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

Service Connection for a Heart Condition

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active service from February 1970 to September 1981.  Service treatment records do not reflect complaints or findings of a heart condition.  

VA treatment records dated in May 2009 show that the Veteran underwent an EKG/ stress test.  No diagnosis of a heart disability was noted.  A December 2009  VA outpatient record noted that the Veteran's alpha blockers were adjusted by the urology clinic due to dizziness.  The record noted that the Veteran's diastolics were borderline high but were not checked standing.  A heart condition was not diagnosed.

A report of a May 2010 chest x-ray noted normal heart size.  

In a June 2011 written statement, the Veteran stated that a doctor listened to his heart and told him that he has a slight murmur.  

A report of a chest x-ray dated in August 2013 noted that two views of the chest compared to a May 2010 x-ray showed no significant changes.  The heart size was normal.  The aorta was ectatic from atherosclerotic and/ or hypertensive vascular disease.  An impression of "no acute cardiopulmonary abnormality" was noted.  

The Board acknowledges that the Veteran has reported symptoms of dizziness and changes in blood pressure.  He is competent to report the symptoms he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's statement  of being told by a doctor that he has a slight heart murmur.  However, the record does not reflect that the Veteran has been diagnosed with a heart condition.  The finding of a heart murmur, without a diagnosis of an underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this regard, the August 2013 chest 
x-ray noted "no acute cardiac pulmonary abnormality."  Thus, the Board finds that the evidence of record does not demonstrate a current diagnosis of a heart condition.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a service connection for a heart condition.  Accordingly, the 
benefit-of-the-doubt rule does not apply, and the claim for service connection for a heart condition is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable rating for headaches is denied.

Service connection for a heart condition is denied. 


REMAND

Service Connection for Upper, Middle and Lower Back Disabilities

Service treatment records show that the Veteran reported back pain.  In August 1972, he reported pain in the lumbar region.  A diagnosis of low back pain was noted.  An October 1979 entry in the service treatment records noted localized tenderness of the cervical spine.  An x-ray of the cervical spine was obtained in October 1979.  The x-ray report noted some straightening of the lordotic curvature and narrowing of the intervertebral disc space at C6-7. 

The May 2011 VA examination noted slight scoliosis of the lumbar spine on examination.  The examiner diagnosed degenerative arthritis of the lumbar and thoracic spine.  The May 2011 examiner opined that the Veteran had back pain during service in 1972 which was treated and resolved.  

Upon VA examination in December 2014,  the examiner diagnosed degenerative disk disease of the lumbar and thoracic spine.  An x-ray completed upon VA examination in December 2014 showed mild curvature of the lumbar spine that may be due to positioning or scoliosis and degenerative disc disease of the lumbosacral spine.  The examiner opined that the Veteran's service treatment records were silent for a recurrent or chronic back pain.   The examiner further opined that records after service did not support a recurrent or chronic back issue.  

The opinion provided by the December 2014 examiner did not discuss the findings of the x-ray of the cervical spine completed during service in October 1979 or their relevance to the Veteran's spine claims.  A remand is necessary to obtain an addendum opinion from the December 2014 VA examiner addressing this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2014 spine examiner for an addendum opinion.  If the December 2014 examiner is not available, another qualified physician should review the claims file and provide an opinion.  The examiner should address the following:

a.  The VA examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that a current disability of the upper, middle or lower back is related to service.  

The examiner should specifically discuss whether current degenerative joint disease and scoliosis are related to service.  The examiner should address the complaints and findings in service in December 1972 and October 1979 and the x-ray of the cervical spine dated in October 1979.

b.  The examiner should opine whether degenerative disease of the upper, middle or lower back manifested during service or within a compensable degree within one year of separation from service in September 1981.  The examiner should address the findings in service in December 1972 and October 1979 and the x-ray of the cervical spine dated in October 1979.

The examiner should provide a detailed rationale for the opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


